                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 CLETUS FRANKLIN,                                 )
                                                  )
               Plaintiff,                         )
                                                  )            No.:    3:19-CV-350-DCLC-HBG
 v.                                               )
                                                  )
 SEVIER COUNTY, RONALD SEALS,                     )
 and RHETT RUTLEDGE,                              )
                                                  )
               Defendants.                        )

                                 MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint in a

district court must tender the full filing fee or he must file (1) an application to proceed in forma

pauperis without prepayment of fees and (2) a certified copy of his inmate trust account for the

previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2). Plaintiff has not

paid the required $400.00 filing fee, nor has be submitted the proper documents to proceed in

forma pauperis.1

       The Clerk is DIRECTED to send Plaintiff a prison account statement form and an

application for leave to proceed in forma pauperis. Plaintiff shall have thirty (30) days from the




       1
           With his complaint, Plaintiff filed a handwritten motion for leave to proceed in forma
pauperis in which he states that he has been unable to obtain a printout of his inmate trust account
for the previous six-month period or a certified copy of his balance [Doc. 1 p. 1]. Accordingly,
Plaintiff is DIRECTED to show this order to the custodian of trust accounts at his current facility,
who is DIRECTED to make a copy of Plaintiff’s inmate trust account statement, to complete and
sign the certificate, and to provide Plaintiff with the certified copy of his inmate trust account
statement for the six-month period preceding Plaintiff’s complaint.
date of entry of this order to pay the full filing fee or to submit the necessary documents. Plaintiff

is hereby NOTIFIED that if he fails to fully timely comply with this order, the Court shall presume

that Plaintiff is not a pauper, shall assess the full amount of fees, and shall order the case dismissed

for want of prosecution.

       Also, the Clerk is DIRECTED to send a copy of this order to the Sheriff of Sevier County,

as he may wish to inquire into whether officials at the Sevier County Jail are complying with the

requirements of the PLRA, including the requirement that officials provide prisoners seeking to

bring a civil action with a certified copy of the prisoner’s trust fund account statement (or the

institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A), which the Court will do as soon as practicable. Accordingly, the Court

will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Finally, Plaintiff is ORDERED to immediately inform the Court and Defendant(s) of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly

notify the Clerk and the other parties to the proceedings of any change in his or her address, to

monitor the progress of the case, and to prosecute or defend the action diligently. E.D. Tenn. L.R.

83.13. Failure to provide a correct address to this Court within fourteen days of any change in

address may result in the dismissal of this action.

       SO ORDERED.



                                                   2
E N T E R:



                 ___________________________
                 Clifton L. Corker
                 United States District Judge




             3
